The requirements of R.C. 4509.51 are applicable only insofar as they are prerequisites to a policy being certified as proof of financial responsibility. Since there is nothing in the record to show that this policy needed to qualify as proof of financial responsibility, there is nothing in the record to show that the requirements of R.C. 4509.51 are applicable to the policy in this case. The burden of producing evidence, and making arguments relative thereto, was on the appellees, since they are the ones claiming that the plain words of the policy should be disregarded.